DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 3, 11 are objected to because of the following informalities:  
Regarding claim 1, “pressing the protective substrate against the carrier substrate at an elevated temperature to bond the protective substrate to the conductive structure through the solder element after affixing the protective substrate and the conductive structure” should be changed to “after the affixing the protective substrate and the conductive structure, pressing the protective substrate against the carrier substrate at an elevated temperature to bond the protective substrate to the conductive structure through the solder element.”
Regarding claim 3, “while pressing” should be changed to “during the pressing.”
Regarding claim 11, “after affixing” should be changed to “after the affixing.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, the limitation “a bottom of the semiconductor die is closer to the carrier substrate than a top of the conductive structure” does not appear to have adequate support in the originally filed disclosure. Specifically, while the relationship does appear to be shown in the drawings, it is noted that drawings are not to scale and it is not clear if the actual invention would have this feature. Further, the specification appears to have no accompanying disclosure or discussion that supports the claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano et al. (US 2009/0008765; herein “Yamano”).
Regarding claim 21, Yamano discloses in Figs. 5A-5P (including joining as shown in Fig. 1E, see [0189]) and related text a method for forming a package structure, comprising:
forming a conductive structure (e.g. 408b, see [0181]) over a carrier substrate (e.g. 401, see [0171]);
disposing a semiconductor die (410, see [0187]) over the carrier substrate;
disposing a solder bump (409, see [0187]) directly on the conductive structure;
reflowing the solder bump to affix the conductive structure and the solder bump (see [0187]);
after affixing the conductive structure and the solder bump, pressing a solder bump against the conductive structure at an elevated temperature to bond the solder bump to the conductive structure (see [0189] and e.g. [0136] or [0137]); and
forming a protective layer (layer of D1, see [0190]) to surround the semiconductor die.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano, as applied to claim 21 above, and in view of Tseng et al. (US 2014/0167253; herein “Tseng”.
Regarding claims 22-24, Yamano further discloses a bonded solder bump is formed after pressing the solder bump against the conductive structure at the elevated temperature,
but does not explicitly disclose the bonded solder bump comprises
wherein a protruding portion of the solder bump is formed, and the protruding portion extends towards the carrier substrate from an interface between the solder bump and the conductive structure;
wherein the protruding portion has an inner sidewall, and the inner sidewall and a sidewall of the conductive structure form an acute angle;

In the same field of endeavor, Tseng teaches in Fig. 1 and related text a semiconductor device
wherein a protruding portion (portions with sidewalls 116b) of the solder bump (136, see [0027]) is formed, and the protruding portion extends towards the carrier substrate from an interface between the solder bump and the conductive structure (112b, see [0027]) (see Fig. 1);
wherein the protruding portion has an inner sidewall (116b), and the inner sidewall and a sidewall of the conductive structure (114b) form an acute angle (see Fig. 1);
wherein the protruding portion has an inner sidewall (116b), and the inner sidewall is separated from the conductive structure (separated from sidewall 114b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamano by having the bonded solder bump having a protruding portion, the protruding portion extends towards the carrier substrate from an interface between the solder bump and the conductive structure; having an inner sidewall, and the inner sidewall and a sidewall of the conductive structure form an acute angle; and having an inner sidewall, and the inner sidewall is separated from the conductive structure, as taught by Tseng, in order to improve device reliability by, for example, decreasing the potential of bridging between the solder joint and the adjacent conductive structures (see Tseng [0027]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano, as applied to claims 21 above, and in view of Kira et al. (US 2017/0207199; hererin “Kira”).
Regarding claim 25, Yamano does not explicitly disclose wherein the elevated temperature is lower than a melting point of the solder bump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamano by having the elevated temperature lower than a melting point of the solder bump, as taught by Kira, in order to provide an improved bonding process employing standoffs/spacers allowing for improved joint quality and reliability (see Kira [0070]).

Allowable Subject Matter
Claims 1-5, 8-15, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “disposing a protective substrate over the carrier substrate such that a solder element formed on the protective substrate is in direct contact with the conductive structure,” in combination with “reflowing the solder element to affix the protective substrate and the conductive structure,” in combination with “pressing the protective substrate against the carrier substrate at an elevated temperature to bond the protective substrate to the conductive structure through the solder element after affixing the protective substrate and the conductive structure,” as recited in claim 1 and similarly recited in claim 11, in combination with the remaining claimed limitations.
It is noted that the “pressing…at an elevated temperature…” is interpreted to be a method step which is performed after and separate from the claimed reflowing of the solder element. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/21/2022